


Exhibit 10.21

 

SENSEONICS HOLDINGS, INC.

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is made as of the 7th day of
December, 2015 (the “Effective Date”) by and among Senseonics Holdings, Inc., a
Delaware corporation (the “Company”), and Energy Capital, LLC, a Florida limited
liability company (“Lender”).

 

RECITAL

 

To provide the Company with additional resources to conduct its business, Lender
is willing to loan to the Company, in one or more disbursements, up to an
aggregate amount of Ten Million Dollars and No/100 ($10,000,000), subject to the
conditions specified herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and Lender,
intending to be legally bound, hereby agree as follows:

 

1.                                      AMOUNT AND TERMS OF THE LOANS

 

1.1                         Definitions.  For purposes of this Agreement, the
term “Triggering Event” shall mean February 29, 2016, if prior to that date the
Company has not received at least $20,000,000 from the sale of the Company’s
capital stock in an offering of the Company’s equity securities (excluding any
security granted, issued and/or sold by the Company to any employee or
consultant in such capacity), following the date hereof.

 

1.2                         Arms-Length Transaction.  The Company and Lender, as
a result of arm’s length bargaining, agree that:

 

(i)                                    Neither Lender nor any affiliated company
has rendered any services to the Company in connection with this Agreement; and

 

(ii)                                All tax returns and other information
returns of each party relative to this Agreement and the Note issued pursuant
hereto shall consistently reflect the matters agreed to in (i) above.

 

1.3                         The Loans.  Subject to the terms of this Agreement
and the Triggering Event, Lender agrees to lend to the Company, based upon the
Company’s request in accordance with its cash burn, up to an aggregate amount of
Ten Million Dollars and No/100 ($10,000,000) (the “Loan”), in multiple
disbursements of no more than $2,500,000 each during successive thirty-day
periods beginning after the first disbursement, against the issuance and
delivery by the Company of a promissory note, in substantially the form attached
hereto as Exhibit A (the “Note”).  If the Triggering Event occurs, the Company
may request the first disbursement no

 

1

--------------------------------------------------------------------------------


 

earlier than March 15, 2016, unless the Company provides documentation to Lender
that its available cash is lower than $500,000 (the “Cash Threshold”), in which
case the Company may request the first disbursement at any point after March 1,
2016 upon reaching the Cash Threshold. The Company may request additional
disbursements which shall be advanced no earlier than thirty (30) days from the
prior disbursement. The Cash Threshold shall only apply to the early payment of
the first disbursement and not to subsequent disbursements, which subsequent
disbursements must be requested prior to June 30, 2016. The Note shall be due
and payable in the event that the Company issues and sells shares of its equity
securities in an Underwritten Public Offering with total proceeds to the Company
of not less than $45,000,000 (excluding the Note) (the “$45 Million Equity
Offering”), whereupon the outstanding principal balance of the Note, plus all
accrued but unpaid interest thereon, will become due within ten (10) days after
the closing of the $45 Million Equity Offering (the “Maturity Date”).

 

2.                                      THE CLOSING

 

2.1                               Closing Date.  The closing of the sale and
purchase of the Note (the “Closing”) shall be held on the Effective Date, or at
such other time as the Company and Lender shall agree (the “Closing Date”).

 

2.2                               Delivery.  At the Closing, the Company shall
issue and deliver to Lender a Note in favor of Lender with an aggregate
principal amount of $10,000,000.

 

3.                                      Advance Requests.  After the Triggering
Event, Lender shall make available to the Company the principal amount indicated
on the face of the Note for borrowings by the Company from time to time;
provided that whenever the Company desires a loan at any one time hereunder, the
Company shall notify Lender by e-mail and telephone no later than 3:00
p.m. Eastern time, five (5) business days prior to the date on which the loan is
requested to be made.  Notwithstanding the foregoing, Lender shall not be
required to fund more than $2,500,000 in any thirty-day period.

 

4.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to Lender as follows:

 

4.1                               Organization, Good Standing and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  The Company has
the requisite corporate power to own and operate its properties and assets and
to carry on its business as now conducted and as proposed to be conducted.  The
Company is duly qualified and is authorized to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Company or its business.

 

4.2                               Corporate Power.  The Company will have at the
Closing Date all requisite corporate power to execute and deliver this
Agreement, to issue the Note (collectively, the “Loan Documents”), and to carry
out and perform its obligations under the terms of this Agreement and under the
terms of the Note.  The Company’s Board of Directors has approved the Loan

 

2

--------------------------------------------------------------------------------


 

Documents based upon a reasonable belief that the Loan is appropriate for the
Company after reasonable inquiry concerning the Company’s financing objectives
and financial situation.

 

4.3                               Authorization.  All corporate action on the
part of the Company, its directors and its stockholders necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and the performance of the Company’s obligations hereunder, including
the issuance and delivery of the Note has been taken or will be taken prior to
the issuance of such Note.  This Agreement and the Note, when executed and
delivered by the Company, shall constitute valid and binding obligations of the
Company enforceable in accordance with their terms, subject to laws of general
application relating to bankruptcy, insolvency, the relief of debtors and, with
respect to rights to indemnity, subject to federal and state securities laws. 
The Note will be validly issued, fully paid and nonassessable and free of any
liens or encumbrances and issued in compliance with all applicable federal and
securities laws.

 

4.4                               Governmental Consents.  All consents,
approvals, orders, or authorizations of, or registrations, qualifications,
designations, declarations, or filings with, any governmental authority,
required on the part of the Company in connection with the valid execution and
delivery of this Agreement, the offer, sale or issuance of the Note or the
consummation of any other transaction contemplated hereby shall have been
obtained and will be effective at the Closing.

 

4.5                               Compliance with Laws.  To its knowledge, the
Company is not in violation of any applicable statute, rule, regulation, order
or restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties, which violation of which would materially and adversely affect the
business, assets, liabilities, financial condition, operations or prospects of
the Company.

 

4.6                               Compliance with Other Instruments.  The
Company is not in violation or default of any term of its certificate of
incorporation or bylaws, or of any provision of any mortgage, indenture or
contract to which it is a party and by which it is bound or of any judgment,
decree, order or writ, other than such violation(s) that would not have a
material adverse effect on the Company. The execution, delivery and performance
of this Agreement and the Note, and the consummation of the transactions
contemplated hereby or thereby will not result in any such violation or be in
conflict with, or constitute, with or without the passage of time and giving of
notice, either a default under any such provision, instrument, judgment, decree,
order or writ or an event that results in the creation of any lien, charge or
encumbrance upon any assets of the Company or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization or approval applicable to the Company, its business or operations
or any of its assets or properties.  Without limiting the foregoing, the Company
has obtained all waivers reasonably necessary with respect to any preemptive
rights, rights of first refusal or similar rights, including any notice or
offering periods provided for as part of any such rights, in order for the
Company to consummate the transactions contemplated hereunder without any third
party obtaining any rights to cause the Company to offer or issue any securities
of the Company as a result of the consummation of the transactions contemplated
hereunder.

 

3

--------------------------------------------------------------------------------


 

4.7                               Offering.  Assuming the accuracy of the
representations and warranties of Lender contained in Section 4 hereof, the
offer, issue, and sale of the Note will be exempt from the registration and
prospectus delivery requirements of the Act, and have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit, or qualification requirements of all applicable state
securities laws.

 

4.8                               Use of Proceeds.  The Company shall use the
proceeds of the Loan solely for the operations of its business, and not for any
personal, family or household purpose.

 

5.                                      REPRESENTATIONS AND WARRANTIES OF LENDER

 

5.1                               Purchase for Own Account.  Lender represents
that it is acquiring the Note solely for its own account and beneficial interest
for investment and not for sale or with a view to distribution of the Note or
any part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.

 

5.2                               Information and Sophistication. Without
lessening or obviating the representations and warranties of the Company set
forth in Section 4, Lender hereby: (i) acknowledges that it has received all the
information it has requested from the Company and it considers necessary or
appropriate for deciding whether to acquire the Note, (ii) represents that it
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Note and to obtain any
additional information necessary to verify the accuracy of the information given
Lender and (iii) further represents that it has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risk of this investment.

 

5.3                               Ability to Bear Economic Risk.  Lender
acknowledges that investment in the Note involves a high degree of risk, and
represents that it is able, without materially impairing its financial
condition, to hold the Note for an indefinite period of time and to suffer a
complete loss of its investment.

 

5.4                               Further Limitations on Disposition.  Without
in any way limiting the representations set forth above, Lender further agrees
not to make any disposition of all or any portion of the Note unless and until:

 

(a)                                 Lender shall have notified the Company of
the proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and if
reasonably requested by the Company, Lender shall have furnished the Company
with an opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration under the Act or any applicable state
securities laws, provided that no such opinion shall be required for
dispositions in compliance with Rule 144, except in unusual circumstances.

 

(b)                                 Notwithstanding the provisions of paragraph
(a) above, no such registration statement or opinion of counsel shall be
necessary for a transfer by Lender to a partner (or retired partner) or member
(or retired member) of Lender in accordance with partnership or limited
liability company interests, or transfers by gift, will or intestate succession

 

4

--------------------------------------------------------------------------------


 

to any spouse or lineal descendants or ancestors, if all transferees agree in
writing to be subject to the terms hereof to the same extent as if they were
Lender hereunder.

 

5.5                               Accredited Investor Status.  Lender is an
“accredited investor” as such term is defined in Rule 501 under the Act.

 

5.6                               Further Assurances.  Lender agrees and
covenants that at any time and from time to time it will promptly execute and
deliver to the Company such further instruments and documents and take such
further action as the Company may reasonably require in order to carry out the
full intent and purpose of this Agreement and to comply with state or federal
securities laws or other regulatory approvals.

 

6.                                      MISCELLANEOUS

 

6.1                               Binding Agreement.  The terms and conditions
of this Agreement shall inure to the benefit of and be binding upon the
respective successors and assigns of the parties.  Nothing in this Agreement,
expressed or implied, is intended to confer upon any third party any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

6.2                               Governing Law.  This Agreement shall be
governed by and construed under the laws of the State of Delaware as applied to
agreements among Delaware residents, made and to be performed entirely within
the State of Delaware, without giving effect to conflicts of laws principles.

 

6.3                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

6.4                               Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

6.5                               Notices.  All notices required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed telex,
electronic mail or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. 
All communications shall be sent to the Company at Attn: Chief Financial
Officer, 20451 Seneca Meadows Parkway, Germantown, MD 20876-7005, and to Lender
at 13650 Fiddlesticks Blvd., Suite 202-324, Ft. Myers, FL 33912, or at such
other addresses as the Company or Lender may designate by ten (10) days advance
written notice to the other parties hereto.

 

6.6                               Modification; Waiver.  No modification or
waiver of any provision of this Agreement or consent to departure therefrom
shall be effective unless in writing and approved by the Company and Lender. 
Any provision of the Note may be amended or waived by the written consent of the
Company and Lender.

 

5

--------------------------------------------------------------------------------


 

6.7                               Expenses.  The Company and Lender shall each
bear its respective expenses and legal fees incurred with respect to this
Agreement and the transactions contemplated herein.

 

6.8                               Delays or Omissions.  It is agreed that no
delay or omission to exercise any right, power or remedy accruing to Lender,
upon any breach or default of the Company under this Agreement or the Note shall
impair any such right, power or remedy, nor shall it be construed to be a waiver
of any such breach or default, or any acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  It is further agreed that any waiver,
permit, consent or approval of any kind or character by Lender of any breach or
default under this Agreement, or any waiver by Lender of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in writing and that all remedies, either under
this Agreement, or by law or otherwise afforded to Lender, shall be cumulative
and not alternative.

 

6.9                               Unsecured Subordinated Debt.  Any and all
loans made hereunder shall be unsecured indebtedness of the Company and be
subject to the terms of a subordination agreement dated as of December 7, 2015,
by and among the Lender and OXFORD FINANCE LLC (the “Subordination Agreement”). 
The Subordination Agreement contains provisions restricting, among other things,
certain payments and the exercise of certain rights and remedies by the parties
hereto.  In the event of any inconsistency between hereof and the Subordination
Agreement, the terms of the Subordination Agreement shall control.

 

6.10                        Entire Agreement.  This Agreement and the
Exhibit hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to any other party in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this NOTE PURCHASE AGREEMENT as of
the date first written above.

 

 

COMPANY:

 

LENDER:

 

 

 

 

 

 

SENSEONICS HOLDINGS, INC.

 

ENERGY CAPITAL, LLC

 

 

 

By:

/s/ R. Don Elsey

 

By:

/s/ Robert J. Smith

 

Name:

R. Don Elsey

 

 

Name:

Robert J. Smith

 

Title:

Chief Financial Officer

 

 

Title:

Managing Member

 

SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Promissory Note

 

THIS CONVERTIBLE UNSECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED
EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT
OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

THIS CONVERTIBLE UNSECURED PROMISSORY NOTE IS SUBJECT TO THE TERMS OF A
SUBORDINATION AGREEMENT DATED AS OF DECEMBER 7, 2015, BY AND AMONG THE HOLDER
(AS DEFINED HEREIN), THE COMPANY (AS DEFINED HEREIN), AND OXFORD FINANCE LLC
(THE “SUBORDINATION AGREEMENT”).  THE SUBORDINATION AGREEMENT CONTAINS
PROVISIONS RESTRICTING, AMONG OTHER THINGS, CERTAIN PAYMENTS AND THE EXERCISE OF
CERTAIN RIGHTS AND REMEDIES BY THE HOLDER.  IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THIS NOTE AND THE SUBORDINATION AGREEMENT, THE TERMS OF THE
SUBORDINATION AGREEMENT SHALL CONTROL.

 

UNSECURED PROMISSORY NOTE

 

$10,000,000

December 7, 2015

 

Germantown, MD

 

For value received Senseonics Holdings, Inc., a Delaware corporation (the
“Company”) promises to pay to Energy Capital LLC, a Florida limited liability
company (the “Holder”), the principal sum of up to Ten Million Dollars and
No/100 ($10,000,000), or such lesser amount as may be outstanding hereunder as
outlined on Exhibit 1 attached hereto, with simple interest on the outstanding
principal amount at the rate of Six and Ninety-Five Hundredths percent (6.95%)
per annum.  Interest on the outstanding principal amount shall commence with the
date of the first advance and shall continue on the outstanding principal until
paid in full or converted.  Interest shall be computed on the basis of a year of
365 days for the actual number of days elapsed.

 

1.                                      This note (the “Note”) is to be issued
to Holder pursuant to the terms of that certain Note Purchase Agreement (the
“Agreement”), dated as of December 7, 2015 (the “Agreement Date”), by and
between the Company and the Holder.

 

2.                                      All payments of interest and principal
shall be in lawful money of the United States of America.  All payments shall be
applied first to accrued interest, and thereafter to principal.

 

3.                                      The Note shall be due and payable in the
event that the Company issues and sells shares of its equity securities in an
Underwritten Public Offering with total proceeds to the Company of not less than
$45,000,000 (excluding this Note) (the “$45 Million Equity Offering”), whereupon
the outstanding principal balance of the Note, plus all accrued but unpaid
interest thereon, will become due within ten (10) days after the closing of the
$45 Million Equity Offering (the “Maturity Date”).

 

A-1

--------------------------------------------------------------------------------


 

4.                                      The entire outstanding principal balance
and all unpaid accrued interest shall become fully due and payable on the
Maturity Date.

 

5.                                      In the event of any default hereunder,
the Company shall pay all reasonable attorneys’ fees and court costs incurred by
Holder in enforcing and collecting this Note.

 

6.                                      If there shall be any Event of Default
hereunder, at the option and upon the declaration of Holder of this Note and
upon written notice to the Company (which election and notice shall not be
required in the case of an Event of Default under Section 7(c) or 7(d)), this
Note shall accelerate and all principal and unpaid accrued interest shall become
due and payable. The occurrence of any one or more of the following shall
constitute an Event of Default:

 

(a)                                 The Company fails to pay timely any of the
principal amount due under this Note on the date the same becomes due and
payable or any accrued interest or other amounts due under this Note on the date
the same becomes due and payable;

 

(b)                                 The Company shall default in its performance
of any covenant under the Agreement;

 

(c)                                  The Company files any petition or action
for relief under any bankruptcy, reorganization, insolvency or moratorium law or
any other law for the relief of, or relating to, debtors, now or hereafter in
effect, or makes any assignment for the benefit of creditors or takes any
corporate action in furtherance of any of the foregoing; or

 

(d)                                 An involuntary petition is filed against the
Company (unless such petition is dismissed or discharged within sixty (60) days
under any bankruptcy statute now or hereafter in effect, or a custodian,
receiver, trustee, assignee for the benefit of creditors (or other similar
official) is appointed to take possession, custody or control of any property of
the Company.

 

7.                                      The Company hereby waives demand,
notice, presentment, protest and notice of dishonor.

 

8.                                      This Note shall be governed by and
construed under the laws of the State of Delaware, as applied to agreements
among Delaware residents, made and to be performed entirely within the State of
Delaware, without giving effect to conflicts of laws principles.

 

9.                                      The indebtedness evidenced by this Note
is subordinated in right of payment to the prior payment in full of any senior
indebtedness in existence on the date of this Note.  “Senior Indebtedness” shall
mean, unless expressly subordinated to or made on a parity with the amounts due
under this Note, all amounts due in connection with (a) indebtedness of the
Company to banks or other lending institutions regularly engaged in the business
of lending money (excluding venture capital, investment banking or similar
institutions and their affiliates, which sometimes engage in lending activities
but which are primarily engaged in investments in equity securities), including
without limitation, pursuant to that certain Loan and Security Agreement, dated
as of July 31, 2014, by and among, Company and Senseonics, Incorporated, as
borrowers, and Oxford Finance LLC, as collateral agent and a lender and the
other lenders party thereto from time to time have (as amended, supplemented or
otherwise modified from time to time) and (b) any such indebtedness or any
debentures, notes or other evidence of indebtedness issued in exchange for such
Senior Indebtedness, or any indebtedness arising from the satisfaction of such
Senior Indebtedness by a guarantor.

 

2

--------------------------------------------------------------------------------


 

10.                               Any term of this Note may be amended or waived
with the written consent of the Company and Holder.

 

11.                               This Note may be transferred only upon its
surrender to the Company for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form
satisfactory to the Company.  Thereupon, this Note shall be reissued to, and
registered in the name of, the transferee, or a new Note for like principal
amount and interest shall be issued to, and registered in the name of, the
transferee.  Interest and principal shall be paid solely to the registered
holder of this Note.  Such payment shall constitute full discharge of the
Company’s obligation to pay such interest and principal.

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

R. Don Elsey

 

 

Title:

Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

SCHEDULE OF ADVANCES UNDER PROMISSORY NOTE

 

DATE

 

ACTION

 

AMOUNT

 

OUTSTANDING
PRINCIPAL
BALANCE

 

MAKER’S
INITIAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------
